The Chief-Justice delivered the opinion of the court.
There is no pretence that there is any testimony in the case showing that when plaintiff applied for the insurance any company was mentioned in which plaintiff desired to have his property insured. Watson was an agent for several fire insurance companies, and Bell, who seems to have been his employe in receiving applications for insurance and forwarding such applications to Watson for his action, and in delivering policies, when the applications were accepted by Watson, and collecting premiums thereon at Warring-ton for Watson, had no other agency in the matter. This general employment of Bell was not in reference to insurance in the defendant company alone but extended to several other companies for which Watson was the agent.
Bell never had any correspondence with defendant on its or his business, and it does not appear that the company had any knowledge of Bell’s connection with Watson or with their business. There is no testimony in the case from which a legitimate inference can be drawn that plaintiff desired to insure his property in this company. The facts were simply that in January, 1882, he took out a policy for $300 on his property in a house at Warrington and $200 on stock of wine, &c., which expired in July. In August he desired to renew it and a policy issued by defendant was tendered shim, but as he failed to pay the premium it was returned to Watson and cancelled. Afterwards in the latter part of September he “ applied to Mr. Bell for insurance to the *819amount of $600 ; $300 on my furniture, wearing apparel, &c., in my dwelling house, (afterwards burned) and $300 on my stock in my saloon.” The property was not in the same house it. was in when the first policy was taken out. And so the conditions being changed the amount of insurance desired being different, and no company being designated, there is no ground for the presumption that this company had entered into any contract to insure the property from the circumstances that they had before that issued a policy to him which had expired and which he manifestly declined to renew. In view of this conclusion it is unnecessary to consider other questions. The verdict was against the evidence and was not warranted by the charge of the court.
Reversed and new trial granted.